Citation Nr: 0314654	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  98-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for herpes zoster.

2.  Entitlement to an increased rating for dysthymia with 
substance abuse, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty for training from September 1975 
to March 1976 and served on active duty from April 1976 to 
March 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated in July 1998, the RO denied the 
veteran's claim for an increased rating for his service-
connected psychiatric disability.  In a rating action dated 
in May 2000, the RO denied service connection for herpes 
zoster.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  



Additional evidence has been received and added to the record 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issues on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The RO must readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Statement of the Case.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


